Citation Nr: 0621717	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  03-34 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
service-connected left ear hearing loss.

2.  Entitlement to a compensable evaluation for service-
connected malaria.

3.  Entitlement to a compensable evaluation for service-
connected shell fragment wound (SFW), lateral aspect of the 
right knee, with retained foreign body (RFB) in calf.

4.  Entitlement to a compensable evaluation for service-
connected perforated eardrums.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for residuals of 
cerebrovascular accident (CVA).

7.  Entitlement to a compensable evaluation based on multiple 
noncompensable disabilities under the provisions of 38 C.F.R. 
§ 3.324.

8.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from June 1968 to December 
1969.  The veteran is also reported to have had 3 years, 10 
months, and 23 days of prior service.

This matter came before the Board of Veterans' Appeals 
(Board) from a September 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, that established service connection for left ear 
hearing loss, denied the veteran's claims for service 
connection for hypertension and the residuals of a CVA, and 
denied his claims for increased ratings for service-connected 
malaria, a SFW, lateral aspect of the right knee, with RFB in 
calf, and perforated eardrums, as well as a compensable 
evaluation under the provisions of 38 C.F.R. § 3.324.  This 
matter also came from an April 2003 decision that denied his 
claim of entitlement to service connection for PTSD.  

The issues of entitlement to service connection for 
hypertension and residuals of CVA and entitlement to a 
compensable rating for service-connected SFW, lateral aspect 
of the right knee, with RFB, and a compensable evaluation 
based on multiple noncompensable disabilities under the 
provisions of 38 C.F.R. § 3.324, are addressed in the REMAND 
portion of the decision below and are REMANDED to the 
regional office (RO) via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's left ear hearing loss is manifested by 
level III in the left ear and level I in the right ear.

2.  Malaria is currently not manifested by residual 
disability.

3.  The maximum schedular evaluation for perforated eardrums 
has been assigned; an unexceptional disability picture is not 
shown. 

4.  The veteran does not have a current diagnosis of PTSD 
that is related to active service or otherwise.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
left ear hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.85, Diagnostic Code 6100 
(2005).

2.  The criteria for a compensable evaluation for malaria 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.88b, Diagnostic Code 6304 (2005).

3.  The criteria for a compensable evaluation for perforated 
eardrums have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.87, Diagnostic Code 6211 (2005).

4.  PTSD was not incurred in active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board of Veterans' Appeals (Board) notes 
that this matter has been developed pursuant to the 
guidelines established in the Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005) (VCAA).  In this regard, the record reflects that 
the veteran has been advised on multiple occasions of the 
evidence needed to substantiate his claim for service 
connection for PTSD and his increased rating claims.

The Board would initially note that with respect to the claim 
for an increased rating for left ear hearing loss, early 
correspondence from the RO in response to the veteran's 
January 2002 claim for compensation brings into issue the 
possible application of VAOPGCPREC 8-2003 (December 23, 
2003), which obviates the need for notice under 38 U.S.C.A. 
§ 5103(a) as to increased rating and earlier effective date 
claims raised in the notice of disagreement.  However, the 
Board further notes that the decision of the United States 
Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) raises 
the issue of the sufficiency of notice as to "downstream 
issues," and in any event, the record reflects that the 
veteran has been otherwise advised of the need to provide 
evidence that his left ear hearing loss has become manifested 
by symptoms that warrant an increased rating under the 
applicable rating criteria.  

First, a February 2002 letter to the veteran from the RO 
advised him of the evidence necessary to substantiate his 
claims for service connection and increased ratings, and the 
respective obligations of the Department of Veterans Affairs 
(VA) and the veteran in obtaining that evidence.  Quartucco 
v. Principi, 16 Vet. App. 183 (2002).  This letter also, 
essentially, asked the veteran to provide any evidence in his 
possession that pertained to the claims.  

In addition, an April 2002 letter to the veteran more 
specifically advised him of the evidence necessary to 
substantiate his claim for service connection for PTSD.  Id.  

A September 2002 rating action assigned a noncompensable 
rating for left ear hearing loss based on the applicable 
rating criteria, and continued the noncompensable ratings for 
perforated eardrums and malaria, finding that there was no 
basis to assign compensable ratings.

An April 2003 rating action and November 2003 statement of 
the case denied service connection for PTSD on the basis that 
there was no diagnosis of PTSD.

An October 2003 statement of the case continued the denial of 
compensable ratings for malaria, left ear hearing loss, and 
perforated eardrums on the basis that applicable rating 
criteria did not permit compensable ratings.

A February 2004 letter advised the veteran of the evidence 
necessary to substantiate his claim for an increased rating 
for left ear hearing loss, and the respective obligations of 
VA and the veteran in obtaining such evidence.  Id.  

Although the February 2004 letter came after the rating 
action that originally assigned the noncompensable rating for 
left ear hearing loss and continued the noncompensable 
ratings for the other claims, the Board finds that veteran 
was in any event otherwise fully notified of the evidence 
necessary to warrant a compensable evaluation for this 
disorder.  

With respect to notice regarding effective dates assigned for 
service connection or increased evaluations, the Board notes 
that the RO, in May 2004, granted an earlier effective date 
for the establishment of service connection for left ear 
hearing loss, and as the claims for increased evaluations and 
entitlement to service connection for PTSD are being denied 
herein, any issues regarding the effective date to be 
assigned for service connection and/or increased evaluations 
are moot.

The veteran has also been provided with the applicable law 
and regulations and there is no indication that there are any 
outstanding pertinent records or documents that have not been 
obtained or that are not adequately addressed in records or 
documents contained within the record.  In addition, the 
veteran has not indicated any intention to provide additional 
evidence in support of his claims and while the veteran's 
representative has requested a new VA examination for the 
veteran's hearing loss, he has not asserted that the 
veteran's hearing loss has worsened, and in the absence of 
such an assertion (and/or evidence in support thereof), the 
Board finds that the age of the examination by itself does 
not warrant remand for a new examination.

Consequently, based on all of the foregoing, the Board finds 
that remand for further notice and/or development under the 
provisions of the VCAA is not required in this matter.


a.  Hearing Loss in the Left Ear

The history of this disability shows that service connection 
for left ear hearing loss was originally established in the 
currently appealed September 2002 rating decision, at which 
time the disorder was assigned a noncompensable rating based 
in part on VA examination results from July 2002.  

On the authorized audiological evaluation in July 2002, pure 
tone thresholds, in decibels, were 25, 25, 30, 15, and 25 
decibels at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively, on the right , and 35, 25, 30, 45, and 75 
decibels at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively, on the left.  Pure tone threshold averages were 
24 on the right and 44 on the left, and speech recognition 
scores were 96 percent on the right and 76 percent on the 
left.

The diagnosis was essentially normal hearing acuity on the 
right and mild, sloping to severe sensorineural hearing loss 
on the left.  

Under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2005), an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a pure tone 
audiometry test, as it was in this case.  Examinations are to 
be conducted without the use of hearing aids.  To evaluate 
the degree of disability from defective hearing, the rating 
schedule establishes 11 auditory acuity levels from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the pure tone threshold 
average, as contained in a series of tables within the 
regulations.  The pure tone threshold average is the sum of 
the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.

Under 38 C.F.R. § 4.86(a) (2005), when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  Under 38 C.F.R. § 4.86(b), 
when the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.

If the veteran's impaired hearing is service connected in 
only one ear, in order to determine the percentage evaluation 
from Table VII, the nonservice-connected ear will be assigned 
a Roman Numeral designation for hearing impairment of I, 
subject to the provisions of 38 C.F.R. § 3.383 of this 
chapter.  38 C.F.R. § 4.85(f).

The Board has reviewed the record and first notes that the VA 
audiological examination results from July 2005 indicate that 
left ear hearing loss is currently manifested at the 
frequencies of 1000, 2000, 3000, and 4000 Hertz by an average 
pure tone threshold of 44.  

When the pure tone threshold average is applied to Table VI, 
Numeric Designation of Hearing Impairment Based on Pure Tone 
Threshold Average and Speech Discrimination, the numeric 
designation for the left ear is III.  Since the right ear is 
not service connected, it is assigned a designation of I.

When the numeric designations are applied to Table VII, 
Percentage Evaluation for Hearing Impairment, the veteran's 
left ear hearing loss is determined to be noncompensable.  38 
C.F.R. § 4.85.

The Board has also reviewed the provisions of 38 C.F.R. § 
4.86(a) with respect to the veteran's claim and finds that it 
is not for application because the veteran's pure tone 
thresholds in the left ear were not 55 or more at each of the 
specified frequencies (1000, 2000, 3000, and 4000 Hertz).  38 
C.F.R. § 4.86(b) is also unavailable since the veteran did 
not exhibit both a pure tone threshold of 30 or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz.

While the Board has considered the subjective evidence 
concerning the impairment the veteran experiences due to his 
hearing disability, the Board finds that the objective 
testing must be accorded by far the greatest weight in 
assessing the impact of the veteran's hearing disability on 
average occupational functioning.  The Board, therefore, 
concludes that entitlement to a compensable schedular 
evaluation for the veteran's hearing loss is not established.

In addition, as the Court has pointed out, the assignment of 
a disability rating for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased (compensable) evaluation for left ear hearing loss.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).




b.  Malaria

The history of this disability shows that service connection 
for malaria was originally established in the July 1970 
rating decision, at which time the disorder was assigned a 10 
percent rating effective from December 1969, and a 
noncompensable rating from December 1970.  Private hospital 
discharge records from January 1970 reflect a diagnosis of 
acute malaria and that the veteran's condition on discharge 
was improved.

VA hospital records from January 2002 reflect a diagnosis 
that included history of malaria.  

VA examination in May 2002 revealed that the veteran was 
treated for approximately one month for malaria in January 
1970.  The veteran reportedly had not had any complaint for 
the previous two years.  He claimed that he had had episodes 
of recurrent headache and fever occurring once or twice 
yearly, but not over the past two years.  The abdomen was 
soft and tender, and there was no organomegaly or masses.  
There was no peripheral adenopathy.  

The impression was malaria, remote, and without clinical 
consequence.

A private medical statement from November 2002 reflects an 
assessment of history of malaria with negative malaria smear.

Under Diagnostic Code 6304, a 100 percent disability rating 
is warranted for malaria as an active disease.  Relapses must 
be confirmed by the presence of malarial parasites in blood 
smears.  Thereafter, residuals such as liver or spleen damage 
are rated under the appropriate system.  38 C.F.R. § 4.88b, 
Diagnostic Code 6304 (2005).

Upon review of the record, the Board finds that a compensable 
evaluation is not warranted for the veteran's service-
connected malaria.  The May 2002 VA examiner diagnosed 
malaria, remote, and without clinical consequence.  In 
addition, the record contains no objective evidence of any 
post-service malaria relapse.  The presence of malarial 
parasites has also not been confirmed by blood smears, as 
required by Diagnostic Code 6304.  The May 2002 VA examiner 
further found that the abdomen was soft and tender, and that 
there was no organomegaly or masses.  Accordingly, there is 
no objective evidence of any residuals, such as liver or 
spleen damage. 

The veteran has indicated that a compensable rating for 
malaria is warranted as the episodes he experienced are due 
to his service-connected malaria.  However, the veteran, as a 
layperson, is not considered competent to offer an opinion as 
to matters requiring specialized knowledge, i.e. degree of 
impairment due to a medical condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board also does not find any basis for an extraschedular 
rating under 38 C.F.R. § 3.321.  There is no evidence that 
there is any residual of malaria that is so unusual or 
exceptional, with such related factors as frequent 
hospitalization and marked interference with the veteran's 
employment, as to prevent the use of the regular rating 
criteria.  38 C.F.R. § 3.321(b).


c.  Perforated Eardrums

The history of this disability shows that service connection 
for perforated eardrums was originally established in the 
October 1970 rating decision, at which time the disorder was 
assigned a noncompensable rating, effective from December 
1969.  VA examination in September 1970 revealed that the 
veteran's perforated eardrums had reportedly healed and that 
the veteran currently did not have any complaints.

VA hospital records from January 2002 reflect that the 
veteran did not report any problems with his ears.  

VA May 2002 ear diseases examination revealed that the 
veteran reported suffering a perforated left eardrum after a 
shell exploded in a bunker.  The veteran complained of 
diminished hearing acuity in the left ear.  Physical 
examination revealed a triangular-shaped scar on the left 
tympanic membrane.  Weber's test lateralized to the right.  
The impression was post-traumatic rupture, left eardrum, 
remote with persistent decreased hearing acuity and 
lateralization of air versus bone conduction in the right 
ear.

July 2002 VA audiological examination revealed that the 
veteran again noted his history of an acquired left tympanic 
membrane perforation that resulted from the concussion of a 
mortar blast.  Examination of the tympanic membrane revealed 
type "A" tympanogram bilaterally, indicating normal middle 
ear (ME) pressure and compliance.  While the examiner 
recommended studies to rule out retrocochlear pathology, he 
did not find this to be necessary regarding the veteran's 
history of left tympanic membrane perforation.  The examiner 
further commented that there was no evidence of hearing loss 
which could be attributed to a history of tympanic membrane 
perforation, as there was no conductive hearing loss for 
either ear at any frequency.  Likewise, tympanometry was 
noted to be normal for each ear.  

The veteran's perforated eardrums are currently assigned a 
noncompensable evaluation pursuant to 38 C.F.R. § 4.87, 
Diagnostic Code 6211.  A noncompensable evaluation is the 
only, and therefore the maximum, rating available under 
Diagnostic Code 6211.  A May 2002 VA examiner record noted 
scarring of the left eardrum; VA examination in July 2002 
noted that there was no evidence of hearing loss which could 
be attributed to a history of tympanic membrane perforation, 
and that tympanometry was noted to be normal for each ear.  
However, a noncompensable evaluation is warranted whether the 
service-connected perforation is "active," which is to say, 
clinically identifiable, or present only as residual 
scarring.  Consequently, a compensable evaluation cannot be 
granted under this diagnostic code.

The Board also does not find any basis for an extraschedular 
rating under 38 C.F.R. § 3.321, as there is no evidence that 
the symptoms associated with the veteran's perforated 
eardrums are so unusual or exceptional, with such related 
factors as frequent hospitalization and marked interference 
with the veteran's employment, as to prevent the use of the 
regular rating criteria.  

As such, a compensable evaluation for perforated eardrums is 
not warranted.


c.  PTSD

The Board has carefully reviewed the evidence of record and 
first notes that as a result of the veteran's receipt of the 
Purple Heart, the Board is permitted to conclude that the 
veteran sustained his alleged combat-related stressors.  The 
existence of an event alleged as a "stressor," though not 
the adequacy of the alleged event to cause PTSD, is an 
adjudicative, not a medical determination.  Zarycki v. Brown, 
6 Vet. App. 91 (1993).

Thus, having determined that there is conclusive evidence of 
the veteran's claimed stressors, the Board must now determine 
whether the record reflects a diagnosis of PTSD based on the 
veteran's combat-related stressors.

In this regard, VA hospitalization records from January of 
1998 reflect diagnoses that included depressive neurosis, 
situational in nature.  A private hospital record from 
January 1998 notes a secondary diagnosis of depressive 
disorder and the veteran's report that he had been depressed 
since his spouse's death about a year earlier.

A VA discharge summary from March 1998 reflects a diagnosis 
of anxiety, situational.

VA records from January 2002 reflect that the veteran was 
seeking help for a situational crisis and depression.  At the 
end of January 2002, it was noted that the veteran's relevant 
history reportedly included PTSD.  

In February 2002, while the veteran noted that he had been 
"super alert" or watchful/on guard, he denied experiencing 
bad memories related to any in-service trauma or being 
distant from others during the past month.  Although the 
veteran also denied that he believed he currently suffered 
from psychiatric problems, it was noted that the screen for 
PTSD and depression was positive, and the veteran was 
referred for PTSD consultation.

A VA clinical summary from November 2002 reflects the 
veteran's reported history that he began to get nervous and 
anxious while in Vietnam and developed more classical 
symptoms of PTSD on his return home.  The examiner commented 
that it seemed more likely than not that the veteran's 
anxiety while in uniform was the early manifestation of PTSD 
which was an anxiety disorder.  The depression seemed to be 
related to other matters.  The veteran reported flashbacks at 
the rate of two to three times per week, insomnia, 
hypervigilance, increased startle response, avoidance issues, 
and that he was emotionally restricted, with no close 
friends.  It was the opinion of the examiner, Dr. P., that 
PTSD more likely than not first appeared while the veteran 
was in the service and/or was aggravated by experiences in 
service.  

However, VA records from December 2002 reflect that the 
screen for PTSD and depression was negative.

In addition, in an addendum report, dated in April 2003, Dr. 
P. further reviewed the record at the request of VA and 
observed that the veteran's previous report of medical 
history was in sharp contrast to his treatment records, which 
showed that he specifically denied all PTSD symptoms, 
screened negative for the disorder, and claimed much higher 
levels of functioning.  Based on further telephonic interview 
with the veteran, the veteran repeatedly endorsed the 
previously communicated symptoms and refused to recant 
anything he said in November.  He also reported that he was 
now having trouble at work due to flashbacks that had become 
worse and more frequent.  The examiner ordered a Minnesota 
Multiphasic Personality Inventory (MMPI), and interpreted the 
results to be invalid due to exaggerated answers.  It was now 
Dr. P.'s opinion that there was no Axis I diagnosis that more 
likely than not first appeared while the veteran was in the 
service and/or was aggravated by experiences in the service.

Thus, as there is no current diagnosis of PTSD in accordance 
with the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV) (38 C.F.R. 
§ 4.125(a) (2005)), the Board finds that the veteran's claim 
for service connection for PTSD must be denied.

With respect to the requirement of a current disability, the 
Board also notes that under the basis statutory framework and 
the case law, it is clear that a fundamental element for the 
establishment of service connection is competent evidence of 
current "disability."  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  Accordingly, as the determination of 
current disability is also based on the existence of a 
current disability at the time of adjudication as opposed to 
any point during the pendency of the claim (Chelte v. Brown, 
10 Vet. App. 268 (1997)), the Board finds that Dr.P.'s April 
2003 opinion together with the lack of current evidence of 
PTSD requires that the veteran's claim for service connection 
for PTSD be denied on the basis of no current disability.

Moreover, as a layperson, the veteran is unable to say 
whether he currently has PTSD and/or that it is related to 
his active military service.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Accordingly, the Board finds that a preponderance of the 
evidence is against the claim.  


ORDER

The claim for an initial compensable rating for left ear 
hearing loss is denied.

The claim for a compensable rating for malaria is denied.

The claim for a compensable rating for perforated eardrums is 
denied.

The claim for service connection for PTSD is denied.




REMAND

With respect to the remaining claims on appeal, the Board has 
reviewed the claim for service connection for hypertension 
and finds that the record does not reflect a previous final 
denial of this claim.  Although the Board does recognize that 
the veteran's hypertension was considered for purposes of 
evaluating his claim for nonservice-connected pension in June 
and July 1998, there was no formal adjudication of a claim 
for service connection for hypertension at that time or at 
any other point in time.  Accordingly, the Board finds that 
the RO should not have adjudicated this claim on a new and 
material basis.  As the veteran was therefore accorded less 
comprehensive review than that to which he was entitled, the 
Board finds that it must remand this issue so that the RO can 
readjudicate the claim on a de novo basis.  As the claim for 
service connection for residuals of CVA is in part based on 
the theory that these residuals are secondary to 
hypertension, the Board finds that this issue must also be 
readjudicated under 38 C.F.R. § 3.310(a) (2005) following the 
RO's readjudication of the issue of entitlement to service 
connection for hypertension.

Turning next to the issue of entitlement to a compensable 
rating for service-connected SFW, lateral aspect of the right 
knee, with RFB in calf, the Board's review of the relevant 
examination and treatment records does not disclose the 
specific muscle groups that were affected by this wound.  In 
addition, the Board notes that while X-ray findings in 
September 1970 revealed numerous small metallic fragments 
within the lateral aspect of the calf, more recent VA X-ray 
findings in May 2002 reportedly did not reveal any foreign 
bodies.

Consequently, the Board finds that the veteran should be 
afforded a new VA muscles examination to assess the severity 
of the veteran's residuals of SFW, lateral aspect of the 
right knee, with RFB in calf.  

Finally, the Board notes that in light of the fact that the 
RO's decisions with respect to the claims for service 
connection for hypertension and residuals of CVA and 
entitlement to a compensable rating for residuals of SFW, 
lateral aspect of the right knee, with RFB in calf, may have 
an impact on the outcome of the issue of entitlement to a 
compensable evaluation based on multiple noncompensable 
disabilities under the provisions of 38 C.F.R. § 3.324, the 
Board will hold its consideration of this issue in abeyance 
pending the completion of the development requested in this 
remand.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The veteran should be afforded a 
new VA muscles examination to determine 
the severity of the veteran's SFW, 
lateral aspect of the right knee, with 
RFB in calf, including all damage 
observed to all involved muscle groups.  
The claims file should be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should carry out all indicated 
studies.  The examiner should be 
requested to discuss the type of injury 
the veteran suffered in active service 
(including all involved muscle groups) 
and the treatment the injury 
necessitated, indicate all objective 
findings related to the right knee and 
calf, including any nerve involvement, 
and indicate whether any loss of muscle 
substance, pain, weakness, and/or lack 
of endurance shown to exist causes 
moderate, moderately severe, or severe 
impairment in functioning.

The examiner should also specify 
whether and to what extent pain could 
significantly limit the veteran's 
functionally ability during flare-ups 
or with repeated use of any affected 
joint over a period of time.  Any 
scarring should also be noted and fully 
described.

2.  The claim for a compensable rating 
for SFW, lateral aspect of the right 
knee, with RFB in calf should then be 
readjudicated on the basis of the 
additional evidence, the issue of 
entitlement to service connection for 
hypertension should be readjuciated on a 
de novo basis, and the remaining issues 
of entitlement to service connection for 
residuals of CVA and entitlement to a 
compensable evaluation based on multiple 
noncompensable disabilities under the 
provisions of 38 C.F.R. § 3.324 should 
also be readjudicated.  If the benefit 
sought is not granted in full, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and given the opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


